        Case 3:19-cv-04740-WHO Document 22 Filed 10/03/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                       NORTHERN DISTRICT OF CALIFORNIA
10

11   GILBERT CASTILLO JR., individually       Case No. 3:19-cv-04740-WHO
     and on behalf of a nationwide class of
12   similarly situated individuals,
13                    Plaintiff,              [PROPOSED] ORDER SETTING
                                              ASIDE ENTRY OF DEFAULT
14            v.                              AGAINST PAYPAL, INC. AND
                                              SETTING RESPONSE DATE FOR
15   SYNCHRONY FINANCIAL d/b/a                OCTOBER 22, 2019
     SYNCHRONY BANK, and PAYPAL,
16   INC.,                                    Hon. William H. Orrick
17                    Defendant.              Date Action Filed: August 13, 2019
18

19

20
21

22

23

24

25

26
27

28

     4832-3224-1064                                                [PROPOSED] ORDER
                                                                    3:19-CV-04740-WHO
        Case 3:19-cv-04740-WHO Document 22 Filed 10/03/19 Page 2 of 2



 1            Having reviewed the stipulation of Plaintiff and Defendant PayPal, Inc.
 2   (“PayPal”), to vacate the entry of default judgment [Docket 19] and set a new date
 3   for PayPal’s response to the Complaint, and finding good cause, this Court orders
 4   that pursuant to the parties’ stipulation:
 5            1.      The Default Judgment [Dkt. No. 19] entered in this matter against
 6   PayPal is vacated.
 7            2.      PayPal’s responsive pleading is to be filed on or before October 22,
 8   2019.
 9

10   Dated: October 3, 2019
11

12                                             By:      ______________________________
                                                        Hon. William H. Orrick, United States
13                                                      District Court Judge for the Northern
                                                        District of California
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     4832-3224-1064                                                          [PROPOSED] ORDER
                                                  -2-                         3:19-CV-04740-WHO
